Citation Nr: 1454075	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and arthritis.  

2.  Entitlement to service connection for a recurrent right ankle disorder to include fracture residuals and arthritis.  

3.  Entitlement to service connection for a recurrent genitourinary disorder to include erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1975 to January 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia, Regional Office which, in pertinent part, denied service connection for back injury residuals, a right ankle disorder, and erectile dysfunction.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In July 2013, the Veteran submitted a Veteran's Supplement Claim for Compensation which may be reasonable construed as an application to reopen his claim of entitlement to service connection for a recurrent disorder claimed as the result of exposure to the contaminated Camp Lejeune, North Carolina water supply.  In September 2014, the Veteran submitted documentation which may be reasonably construed as an informal claim for special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a recurrent disorder claimed as the result of exposure to the contaminated Camp Lejeune, North Carolina water supply and special monthly compensation based on the need for regular aid and attendance or at the housebound rate have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


REMAND

The Veteran asserts that service connection for a recurrent lumbar spine disorder and right ankle fracture residuals is warranted as the claimed disabilities were incurred during active service.  He contends further that service connection for a recurrent genitourinary disorder is warranted as he was treated for the claimed disorder during active service or, in the alternative, his recurrent erectile dysfunction is related to the medications prescribed for his service-connected PTSD.  The accredited representative advances that the Veteran has not been afforded VA examinations which addressed his lumbar spine, right ankle, and genitourinary system.  He requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be scheduled for such examinations.  

A November 2006 letter from the Veteran to his United States congressman, the Veteran stated that he was applying for Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was seen for both low back and genitourinary complaints.  Treatment entries dated in September 1976 reflect that the Veteran was diagnosed with and treated for gonorrhea.  An October 1976 treatment entry states that the Veteran was diagnosed with and treated for an inguinal cyst/abscess.  A December 1976 treatment record notes that the Veteran complained of low back pain after lifting a 106 mm cannon.  An impression of a pulled lower back muscle was advanced.  Clinical documentation dated in February 1977 relates that the Veteran was treated for hematuria and penile bleeding.  An assessment of prostatitis was advanced.  An April 1977 treatment entry states that the Veteran complained of low back pain after playing basketball.  An assessment of lower back muscle spasm was advanced.  

An April 2006 lumbar spine X-ray study from Obici Health System revealed findings consistent with lumbosacral spine arthritis.  VA clinical documentation dated in July 2011 notes that the Veteran was diagnosed with lumbosacral spine degenerative disc disease.  

Clinical documentation dated in January 2008 from H. McKenzie, D.P.M., indicates that the Veteran "had a painful bony deformity of his right medial ankle for many years;" was diagnosed with a right tibial exostosis; and underwent surgical excision of right tibial bone.  

A May 2006 treatment record from J. Waddy, M.D., states that the Veteran complained of erectile dysfunction "since increasing Cozaar," one of his prescribed medications.  The Veteran was diagnosed with erectile dysfunction.  

The Veteran has not been afforded VA evaluations which address his lumbosacral spine, right ankle, and genitourinary system.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his recurrent lumbosacral spine, right ankle, and genitourinary disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for a VA spinal examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent lumbosacral spine disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbosacral spine disorder had its onset during active service; is related to the Veteran's in-service back symptoms; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA orthopedic examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent right ankle disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right ankle disorder had its onset during active service or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA urological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent genitourinary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent genitourinary disorder had its onset during active service; is related to the Veteran's in-service genitourinary complaints; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for PTSD evaluated as 100 percent disabling.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

